Mathews J.

delivered the opinion of the Court.
This suit is brought for the purpose of obtaining by the plaintiff, a separation of property from her husband, Hamilton, and to- recover from the. defendant Richardson, certain slaves described in the petition, which she claims as dower, and which she alledges were illegally sold and transferred by her husband to said defendant.
The cause was submitted to a' jury in the Court below who- found a verdict for the plaintiff, and from a judgment thereon rendered, Richardson appealed.
The material facts of the case .are established by written documents; 1. A sale from Hamilton to the plaintiff of the slaves now claimed by her, dated on the 3d of June 1814. 2. A marriage contract entered into between her and Hamilton, in which it is stated that she brought to the community of the marriage the identical slaves acquired from her intended husband, by the sale executed on the day preceding that of this contract which was made on the 4th of June 1814. 3. A sale executed before a notary by Hamilton and his wife to the defendant Richardson & S. W. Downs, in which the slaves now in question purport to have been sold and made, which the appellant claims title to. them.
On these facts the principal allegations opposed to the plaintiff’s right to recover are — 1. the nullity of the sale from Hamilton to her on account of simulation and fraud. • 2. That the marriage contract by its term created no constitution of dowry, but only amounts to an acknowledgment or recognition of the property which each of the contract*81ing parties brought into community at the time of the marriage.
Questions of fraud and^act — of^acS done and their want of conformity to morality and es-scribing*1 the"rules Nh^ictl Pr0Perfy
A sale which is merely fictitious, the fraud and nullity may he only relative — and such sale might be good as a donation, or only void as to previous creditors.
But when a sale is made with the avowed intention to defraud, the act is so contaminating and immoral, that it entirely vitiates the contract and renders it null and void to all intents and pnrposes.
From this defence, our first inquiry relates to the act of sale, by which the wife acquired the slaves said to have been constituted as a dowry in the marriage contract. And according to our conclusion on tins subject.will depend-the necessity of examining a second question relative to the character of this property whether dotal or paraphernal?
Questions of fraud necessarily partake both of lawand fact; of acts done and their conformity with morality and estab-fished laws by which property is held. In the present case . - -.7. ^ the jury found their verdict under a charge from the Judge, on an admission by the plaintiff, that the sale by which she pretends title to the property claimed as dower, was feigned and fraudulent; and was made with the avowed intention to
defraud. Notwithstanding this general admission he seems to have instructed the jury that they might consider fraud as 'relative ; and that it could only be alledged by creditors of the vendor previous to the act of sale — and that although void as a sale, it is valid as a donation. In this respect we differ in opinion with the Judge a quo as to the legal effect of this instrument. Had it been merely fictitious his conclusion would perhaps be correct. But surely no system of jurisprudence founded on equality and justice, can tolerate and give validity to acts avowedly made with the intention to defraud. The admission is so contaminating, so explicitly immoral, that it must entirely vitiate the contract and render it null and void to all intents and purposes.
Considering the question of fraud in this case as one en- ' tirely of law, arising from the admission of facts by the plaintiff, we deem it useless to send the cause back to be tried by another Jury.
Under this fraudulent sale the appellee acquired no title in the slaves which it purports to transfer to her. They stil^ remained the property of Hamilton — were his at the time of *82sa^e ma<^e ^ fr™1 an<^ fr*s wifet0 the appellant and others who have thereby acquired title, &c. As to that part of the judgment which decrees to the wife five hundred dollars, as regards the husband, it is clearly correct, whether the property on which it is based be considered either as dotal or paraphernal. But we are of opinion that the question of privilege or mortgage on property sold and transferred by her husband should be left open..
This view of the case renders useless any inquiry into the character of the property alledged to have been settled as dower.
In relation to the objections made to the appeal bond on account of a misnomer of the obligee, we are of opinion that they cannot avail the appellee. The person to whom it is made payable is sufficiently designated. In the course of the proceedings, the plaintiff assumes the names alternately of M. A. L. McLaughlin, wife of Geo. Hamilton, or M. A. L. Hamilton, taking the símame of her husband as is customary amongst the population of the English origin. The principal use of names is to identify persons, and the identity required in the present instance is to ascertain that the plaintiff M. A. L. is wife of Geo. Hamilton.
It is therefore ordered adjudged and decreed that the judgment of the District Court be avoided, annulled, and reversed ; and it is further ordered &c, that Judgment be entered for the defendant and appellant R. D. Richardson with costs in both Courts ; and that the plaintiff do recover from her husband Hamilton, five hundred dollars, &c.